Citation Nr: 1522142	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-06 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).

The issues of an increased rating for residuals of a right elbow injury and entitlement to a total disability rating for compensation purposes based on individual unemployability were raised by the record, but have not yet been adjudicated by the RO.  Accordingly, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

The Veteran alleges that while stationed in the Philippines, he was involved in an April 1975 vehicle accident, sustained multiple injuries, and was treated at Subic Bay Naval Hospital.  The claims on appeal before the Board are service connection for back, right shoulder, right hip disabilities.

As an initial matter, the Veteran's service treatment records relating to his period of hospitalization following the vehicle accident are not associated with the claims file.  Notably, the Veteran was treated at Subic Bay Naval Hospital.  However, at the Veteran's hearing before the Board, the Veteran's representative indicated that the Veteran's service treatment records might have been located at Cubi Point Medical Branch Clinic.

The Veteran's claims file contains a single February 2011 request for records from Subic Bay Naval Hospital and a single March 2011 response indicating that no records were located.  The Board emphasizes that VA must as many requests as are necessary to obtain relevant records from a Federal Department or agency and only end its efforts to obtain these records if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2014).  A single request and response that no records exist does not comply with this regulation.  If VA concludes the records sought do not exist or that further efforts to obtain them would be futile, the RO is obligated to notify the Veteran that the records sought do not exist.  38 C.F.R. § 3.159(e) (2014).  The Veteran is aware that these medical records are not associated with his claims file, presumably because he requested and received copies of all medical records associated with his claims file.  However, there is no indication in the claims file that the RO informed the Veteran that they were unable to obtain the Subic Bay Naval Hospital records or provided him with any additional notice as required by 38 C.F.R. § 3.159(e).

Adherence to VA regulations is not optional or discretionary.  A remand is required for the RO to make as many requests as are necessary to obtain the referenced records.  The RO must specifically request records from Subic Bay Naval Hospital and Cubi Point Medical Branch Clinic relating to the Veteran's period of hospitalization and treatment following the April 1975 vehicle accident.  If the RO determines the records do not exist or that further attempts to obtain them would be futile, the RO must issue a Formal Finding of Unavailability Memorandum detailing the steps the RO took to obtain such records and why further efforts would be futile.  The RO must then associate the memorandum with the claims file and provide copies to the Veteran and his representative.

A remand is also required to provide the Veteran with adequate medical examinations and opinions to determine the etiology of his back, right hip, and right shoulder disabilities.  In January 2013 VA examinations, the examiner diagnosed degenerative joint disease of the Veteran's lumbar spine, right hip, and right shoulder.  In providing negative opinions associating those disabilities with the Veteran's service, the VA examiner relied on the absence of evidence documenting 

the vehicle accident, the absence of service treatment records documenting back, right hip, or right shoulder injuries or complaints, and the absence of treatment from 1975 to 2007.  The examiner's rationale was essentially a finding that the Veteran's lay statements regarding the occurrence of the vehicle accident were not credible because the record did not contain corroborating evidence of the accident itself or medical treatment relating to the Veteran's claimed injuries stemming from the accident.  Accordingly, these medical opinions are inadequate and new examinations are required to obtain opinions based on all the relevant evidence, to include the Veteran's credible lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanon v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence may not be discounted for lack of credibility merely because it is unaccompanied by contemporaneous medical evidence).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must contact all appropriate repositories of records to attempt to obtain treatment/hospital records relevant to the Veteran's reported treatment at the Subic Bay Naval Hospital in April 1975 and at the Cubi Point Medical Branch Clinic.

If, after making reasonable efforts to obtain the named records the RO is unable to do so, it must issue a Formal Finding of Unavailability Memorandum detailing the steps that were taken to obtain such records and why further efforts would be futile.  The memorandum must be associated with the claims file and the RO must provide copies to the Veteran and his representative.

The RO must also notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all records are obtained to the extent available, the Veteran must be afforded the appropriate VA examinations to determine whether any back, right hip, or right shoulder disabilities found are related to his military service, to include as due to an April 1975 vehicle accident.  In formulating these medical opinions, the VA examiner must consider the Veteran's lay statements regarding the vehicle accident and his subsequent medical treatment, and must accept these lay statements as competent and credible.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed back, right hip, or right shoulder disabilities are related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed back, right hip, or right shoulder disabilities are due to or aggravated by any service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why any opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

